Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
In claim 1, line 7, “a record result” has been changed to --  record results  --  so as to indicate that it is plural (contains at least the first and second record result). 
In claim 1, line 10, “period” has been deleted  so as to make it clear that the reference time is a time point not a time period. 

2.	The following is an examiner’s statement of reasons for allowance: 
the applicant claims in claims 1 and 10, an image forming system and method of outputting prediction data including a recording processing portion which records consumed amounts of a consumable which is consumed by an image forming apparatus;  an acquirement processing portion which acquires prediction data indicating a predicted amount of consumed consumable over a predetermined time period from a standard time which is based on a comparison between a first record result and a second record result; the first record result corresponding to a first time period extending to a reference time, the second record result corresponding to a second time period extending to the standard time; the reference time being a time earlier than the standard time; and an output processing portion which outputs the prediction data which is not anticipated or rendered obvious by the prior art of record (italics indicate patentable features over the prior art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al., Ohta et al., Yeh, Seki et al., Sato et al. and Rodriguez et al. all teach predicting future toner consumption with the aid of previous usage data that are relevent to the claimed invention. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852